Citation Nr: 0709999	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




REMAND

The veteran served on active duty from July to August 1980.  

The veteran has stated that he received treatment six months 
following his release from military service.  However, these 
records are not associated with the file.  The RO should 
contact the veteran and ask him where he received treatment 
following his release from active service.  VA has the duty 
to assist him in obtaining these records which may be 
relevant to his claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

1.  Contact the veteran and ask him to 
provide the names and addresses of the 
medical care providers who treated him 
within six months after his release from 
service.  Thereafter, the named medical 
providers should be contacted and 
requested to provide photocopies of their 
records concerning treatment of the 
veteran.  All records obtained should be 
associated with the claims file. 

2.  Following completion of the 
foregoing and any other development 
thought to be necessary, the RO should 
readjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC) and allowed an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




